IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Veronica Kelly,                          :
                         Petitioner      :
                                         :
               v.                        :
                                         :
Workers' Compensation Appeal             :
Board (Commonwealth of                   :
Pennsylvania),                           :
                       Respondent        :         No. 138 C.D. 2014



                                      ORDER


            NOW, September 2, 2014, having considered petitioner’s application for

reargument, and respondent’s response in opposition thereto, the application is denied.

                                             BY THE COURT:




                                             DAN PELLEGRINI,
                                             President Judge